 Case 8:19-cv-01614-JSM-AAS Document 1 Filed 07/03/19 Page 1 of 4 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

                                           CASE NO.


BROOKE KIRBY,

              Plaintiff,

       v.

THE COTTAGES OF PORT RICHEY,
INC. AND TRUSTED SENIOR CARE,
INC.,

              Defendants.

___________________________________/

                                   NOTICE OF REMOVAL

       Defendants, The Cottages of Port Richey, Inc. and Trusted Senior Care, Inc., (hereinafter

collectively “Defendants”), by and through their undersigned counsel and pursuant to 28 U.S.C.

§§ 1331, 1441, & 1446 and Rule 81(c) of the Federal Rules of Civil Procedure, hereby file this

Notice of Removal and remove this action from the Circuit Court of the Sixth Judicial Circuit in

and for Pasco County, Florida. As grounds for this removal, Defendants state as follows:

       1.     Defendants have been named as party defendants in the case of Brooke Kirby v.

The   Cottages   of   Port    Richey,   Inc.   and   Trusted   Senior   Care,   Inc.,   Case   No.

512019CA001375CAAXES, pending in the Circuit Court of the Sixth Judicial Circuit, in and for

Pasco County, Florida.

       2.     The original Summons and Complaint was filed in state court on April 22, 2019

and served upon Defendants on or about June 6, 2019.
  Case 8:19-cv-01614-JSM-AAS Document 1 Filed 07/03/19 Page 2 of 4 PageID 2



       3.        Counts I and II of the Complaint allege violations of The Fair Labor Standards

Leave Act (“FLSA”), a federal law. Because the alleged FLSA claims in Counts I and II arise

under the laws of the United States (i.e., they present a federal question), this action is properly

removable to the United States District Court, Middle District of Florida, as this action is within

the Court’s original jurisdiction. See 28 U.S.C. §§ 1331 & 1441. In this regard, 28 U.S.C. § 1331

states: “[t]he district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treatises of the United States.” Further, pursuant to 28 U.S.C. § 1441(a),

“any civil action brought in a State court of which the district courts of the United States have

original jurisdiction, may be removed by the defendant or the defendants, to the district court of

the United States for the district or division embracing the place where such action is pending.”

       4.        This case is being timely removed to Federal Court within thirty (30) days of

service, as provided in 28 U.S.C. § 1446(b).

       5.        In accordance with the provisions of 28 U.S.C. § 1446(a), copies of all process,

pleadings and orders served upon the Defendants are attached hereto as Exhibit “A”.

       6.        Written notice of the filing of this removal notice has been given to Plaintiff

through her counsel, and a copy of the Notice of Removal was filed with the Clerk of the Circuit

Court, in accordance with the provisions of 28 U.S.C. § 1446(d).

       WHEREFORE, the Defendants respectfully remove this matter from the Circuit Court

of the Sixth Judicial Circuit Court in and for Pasco County, Florida, Brooke Kirby v. The

Cottages    of     Port   Richey,   Inc.    and    Trusted    Senior    Care,    Inc.,   Case     No.

512019CA001375CAAXES to the United States District Court for the Middle District of

Florida.




                                                  2
  Case 8:19-cv-01614-JSM-AAS Document 1 Filed 07/03/19 Page 3 of 4 PageID 3



                                      Respectfully submitted,

                                      By: /s/Candace D. Cronan
                                      Candace D. Cronan, Esquire
                                      Florida Bar No: 90983
                                      MCGUINNESS & CICERO
                                      1000 Sawgrass Corporate Parkway, Suite 590
                                      Sunrise, Florida 33323
                                      Tel: (954) 626-5028 / Fax: (954) 838-8842
                                      E-mail: Candace.Cronan@mc-atty.com
                                      Attorneys for Defendants




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 3, 2019, I electronically filed the foregoing through the

CM/ECF system and also certify that the foregoing document is being served this day on all

counsel of record or pro se parties identified on the attached Service List in the manner specified,

either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

authorized manner for those counsel or parties who are not authorized to receive electronic

Notices of Electronic Filing.

                                              By:    /s/Candace D. Cronan
                                                     Candace D. Cronan, Esq.
                                                     Florida Bar No: 90983




                                                 3
 Case 8:19-cv-01614-JSM-AAS Document 1 Filed 07/03/19 Page 4 of 4 PageID 4



                                     SERVICE LIST

     Brooke Kirby v. The Cottages of Port Richey, Inc. and Trusted Senior Care, Inc.
                 U.S. District Court for the Middle District of Florida
                                       Case No.

Steven G. Wenzel, Esq.
WENZEL FENTON CABASSA, P.A.
1110 North Florida Avenue, Suite 300
Tampa, FL 33602
E-mail: swenzel@wfclaw.com
Attorneys for Plaintiff, Brooke Kirby
Via CM/ECF Notice of Electronic Filing




                                           4
